Citation Nr: 1423974	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION


The Veteran served on active duty from August 1968 to August 1970.

This appeal to the Board of Veterans' Appeals  (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, that denied service connection for cirrhosis of the liver. 

The Board notes that the Veteran filed a timely notice of disagreement to the August 2010 rating decision addressing the issues of cirrhosis of the liver and increased ratings for neuropathy of the left and right foot.  However, following the issuance of a statement of the case with respect to these three issues in August 2011, the Veteran submitted a December 2011 substantive appeal wherein he specifically limited his appeal to cirrhosis of the liver issue.   He checked box (B) in section 9 of his VA Form 9, identified his claim for service connection for cirrhosis of the liver, and provided argument with respect to that issue in section 10.  See Evans v. Shinseki, 24 Vet. App. 292 (2011).   No evidence or argument was submitted with respect to the increased rating issues.  The Veteran acknowledged such in a June 2012 statement.  There was also no action was taken by VA that could have led the Veteran to believe that the increased rating issue remained on appeal.  Percy v. Shinseki, 23 Vet. App. 37, 4-46 (2009).  Indeed, at his June 2012 personal hearing, the Board noted the increased rating issues did not appear to be on appeal.  The Board has limited its consideration accordingly.


FINDING OF FACT

The competent evidence of record establishes that the Veteran's diagnosed cirrhosis of the liver is etiologically related to his service connected diabetes mellitus.




CONCLUSION OF LAW

The criteria for entitlement to service connection for cirrhosis of the liver as secondary to service connected diabetes mellitus have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement dated in December 2011, E.J.L., MD, provided an opinion that the Veteran's diagnosed cirrhosis of the liver was related to his diabetes mellitus.  He explained that he had seen the Veteran in October 1987 for complaints of abdominal pain, and that contemporaneous laboratory studies were indicative of diabetes mellitus and also showed elevated liver functions.  He said that subsequent liver studies ruled out hepatitis as the cause of the Veteran's liver problems (cirrhosis).  Dr. L. emphasized that that he had been the Veteran's treating physician for several years prior to October 1987, and that the Veteran did not have any problems with his liver until he was diagnosed as having diabetes mellitus.

Based on the foregoing, and resolving all doubt in his favor, the Board finds that the criteria for establishing service connection for cirrhosis of the liver on a secondary basis have been met.  There is a competent medical opinion establishing that the Veteran's currently diagnosed cirrhosis of the liver was caused or aggravated by his service connected diabetes mellitus.  See Wallin v. West, 11 Vet. App. 509, 512  (1998).  Service connection for cirrhosis of the liver is granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for cirrhosis of the liver is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


